DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 24, 2020.
In view of the Amendments to the Claims filed December 24, 2020, the rejections of claims 9-28 under 35 U.S.C. 112, first paragraph, previously presented in the Office Action sent June 24, 2020 have been substantially maintained.  
In view of the Amendments to the Claims filed December 24, 2020, the rejections of claims 9-28 under 35 U.S.C. 102(b) and 35 U.S.C. 103(a) previously presented in the Office Action sent June 24, 2020 have been maintained.
Claims 9-30 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 9 recites, “wherein the sintering is performed to provide a microporous structure formed by sintered powders of titanium dioxide and water vapor sorbing nanozeolites”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the dye sensitized solar cell of claim 1 wherein the step of sintering is specifically performed to provide a microporous structure formed by sintered powders of titanium dioxide and water vapor sorbing nanozeolites. 
The specification, at line 22-25 of column 1, mentions a micro-porous structure by thermal treatment of DSC type solar cells of the prior art. 
The specification, at line 26-27 of column 2, mentions a porous structure formed by micro-porous particles of the prior art JP 20052516005 A.
However, the specification does not discuss or describe any step of sintering the dye sensitized solar cell of claim 1 to provide a microporous structure formed by sintered powders of titanium dioxide and water vapor sorbing nanozeolites. Dependent claims are rejected for dependency. 
Claim 21 recites, “the metal oxide layer is formed by sintering under dry conditions powders of titanium dioxide and powders of water vapor sorbing nanozeolites, to form a microporous structure formed by sintered powders of the powders of titanium dioxide and powders of the water vapor sorbing nanozeolite”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the dye sensitized solar cell of claim 1 wherein the metal oxide layer is formed by sintering under dry conditions powders of titanium dioxide and powders of water vapor sorbing nanozeolites, specifically to form a microporous structure formed by sintered powders of the powders of titanium dioxide and powders of the water vapor sorbing nanozeolite. 
The specification, at line 22-25 of column 1, mentions a micro-porous structure by thermal treatment of DSC type solar cells of the prior art. 
The specification, at line 26-27 of column 2, mentions a porous structure formed by micro-porous particles of the prior art JP 20052516005 A.
However, the specification does not discuss or describe any step of sintering the dye sensitized solar cell of claim 21 to form a microporous structure formed by sintered powders of the powders of titanium dioxide and powders of the water vapor sorbing nanozeolite. Dependent claims are rejected for dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 9-16 and 21-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kang et al. (“Enhanced Photocurrent of Ru(II)-Dye Sensitized Solar Cells by Incorporation of Titanium Silicalite-2 in TiO2 Film” Bull. Korean Chem. Soc. 2002 Vol. 23, No. 1, pages 140-142).
With regard to claims 9, 11, and 12, Kang et al. discloses a dye sensitized solar cell, comprising: 
an anode (see right column, page 140 teaching TiO2/TS-2 electrodes immersed in dye solution reading on the claimed “anode” because it is an electrode in a dye-sensitized solar cell functioning as the anode) comprising 
a metal oxide layer coated on a support member (see Experimental Section, page 140 disclosing film of TiO2 and TS-2 colloidal solution coated on a SnO2:F supporting member and annealed which is interpreted to provide for the cited anode comprising a metal oxide layer, as TiO2 is a metal oxide, coated on a SnO2:F support member), wherein 
the metal oxide layer is coated with a dye (see Experimental Section, page 140 disclosing cited metal oxide layer coated with N719 dye); 
a cathode (see right column, page 140 teaching Transparent Pt counter electrode which is cited to read on the claimed “cathode” because it is an electrode in a dye-sensitized solar cell functioning as the cathode); and 
an electrolyte solution arranged between the anode and the cathode (see right column, page 140 disclosing “redox electrolyte”; see right column, page 140 2/TS-2 anode and cited Pt-coated cathode were sandwiched, the cited redox electrolyte introduced into the cell by capillary action which is cited to read on the claimed arranged between the anode and the cathode as the cited electrolyte is disposed between the cited anode and cited cathode), wherein 
the metal oxide layer is produced by sintering a mixture of powders of titanium dioxide and powders of water vapor sorbing nanozeolites modified by superficial functionalization (see Experimental Section, page 140 disclosing film of TiO2 and TS-2 colloidal solution coated on a SnO2:F supporting member and annealed at 500 °C which is interpreted to provide for the claimed powders of titanium dioxide, the cited TiO2 taught at left column, page 141 as TiO2 nanoparticles, and provide for the claimed powders of water vapor sorbing nanozeolites taught at left column, page 141 as TS-2 clusters, reading on the claimed powders of water vapor sorbing nanozeolites because the cited TS-2 clusters are powders/fine particles and are nanozeolites which are structurally capable of sorbing water vapor; the claimed phrase “the metal oxide layer is produced by sintering a mixture of powders of titanium dioxide and powders of water vapor sorbing nanozeolites modified by superficial functionalization” is interpreted as a product-by-process limitation in which the structure of the metal oxide layer is required by the phrase; consistent with the instant specification at line 15-23, column 6, the cited metal oxide layer of Kang et al. is cited to read on the claimed phrase “produced by sintering a mixture of powders of titanium dioxide and powders of water vapor sorbing nanozeolites modified by superficial functionalization” because it has the structure of powders of titanium dioxide, the 2, and powders of water vapor sorbing nanozeolites, the cited TS-2 clusters, in which the TiO2 powders and TS-2 powders/clusters are “finely and uniformly dispersed” and have been produced by annealing at 500 °C for 30 min in air), wherein 
an average particle diameter of the powders of titanium dioxide is in the range from 3 to 30 nm (see left column, page 141 disclosing TiO2 particles of about 20nm in diameter which is cited to read on the claimed “an average particle diameter of the powders of titanium dioxide is in the range from 3 to 30 nm” because it is a value within the claimed range of from 3 and 30 nm), wherein 
one hundred percent of the powders of water vapor sorbing nanozeolites, with respect to the total number of the powders of water vapor sorbing nanozeolites, have an average particle diameter in the range from 230 to 320 nm (see Fig. 1(a) and see left column, page 141 disclosing the cited TS-2 clusters as “the average size of the cylindrical TS-2 clusters was 260 nm in diameter” which is cited to read on the claimed “at least ten percent of the powders of water vapor sorbing nanozeolites, with respect to the total number of the powders of water vapor sorbing nanozeolites, have an average particle diameter in the range from 230 to 320 nm” because all of the cited powders of water vapor sorbing nanozeolites, recall the TS-2 clusters, have an average particle diameter of 260 nm which is a value within the claimed range of from 230 to 320 nm); and wherein 
the sintering is performed to provide a microporous structure formed by sintered powders of titanium dioxide and water vapor sorbing nanozeolites of the 2/TS-2 electrode component, is cited to read on the structure required by the claimed “the sintering is performed to provide a microporous structure formed by sintered powders of titanium dioxide and water vapor sorbing nanozeolites of the mixture of powders of titanium dioxide and powders of water vapor sorbing nanozeolites” because it inherently comprises a microporous structure, or a structure including pores measurable in the micrometer range, as it is a photoanode in a dye sensitized solar cell which absorbs N719 dye on its surfaces and because it is produced by a colloidal solution of TiO2 and TS-2 particles which are annealed at 500 °C for 30 min in air).
With regard to claim 10, Kang et al. discloses wherein
 average particle diameter of the powders of titanium dioxide is comprised between 10 and 25 nm (see left column, page 141 disclosing TiO2
With regard to claims 13-15, Kang et al. discloses wherein 
the percentage by weight of the powders of water vapor sorbing nanozeolites is in the range from 4 to 6% of the total weight of the metal oxide layer (see Figure 2 teaching 5% which is cited to read on the claimed “from 4 to 6%” because it is a value within the claimed range of “from 4 to 6%”).
With regard to claim 16, the claimed phrase, “wherein the metal oxide layer is made by depositing the powders of titanium dioxide and water vapor sorbing nanozeolites by screen printing and a sintering process under dry conditions” is a product-by-process limitation in which the structure of the metal oxide layer is required by the phrase. As the general recitation of the generic process of “screen printing” and a “sintering process under dry conditions” does not specifically and definitely impart a particular structure, the cited metal oxide layer of Kang et al. reads on the required structure of claim 16.
With regard to claims 21-23, Kang et al. discloses a dye sensitized solar cell, comprising: 
an anode (see right column, page 140 teaching TiO2/TS-2 electrodes immersed in dye solution reading on the claimed “anode” because it is an electrode in a dye-sensitized solar cell functioning as the anode) comprising 
a metal oxide layer coated on a support member (see Experimental Section, page 140 disclosing film of TiO2 and TS-2 colloidal solution coated on a SnO2:F supporting member and annealed which is interpreted to provide for the cited anode comprising a metal oxide layer, as TiO2 is a metal oxide, coated on a SnO2
a cathode (see right column, page 140 teaching Transparent Pt counter electrode which is cited to read on the claimed “cathode” because it is an electrode in a dye-sensitized solar cell functioning as the cathode); and 
an electrolyte solution arranged between the anode and the cathode (see right column, page 140 disclosing “redox electrolyte”; see right column, page 140 teaching the cited TiO2/TS-2 anode and cited Pt-coated cathode were sandwiched, the cited redox electrolyte introduced into the cell by capillary action which is cited to read on the claimed arranged between the anode and the cathode as the cited electrolyte is disposed between the cited anode and cited cathode), wherein 
the metal oxide layer is produced by sintering under dry conditions powders of titanium dioxide and powders of water vapor sorbing nanozeolites, wherein the nanozeolite particles are modified by superficial functionalization (see Experimental Section, page 140 disclosing film of TiO2 and TS-2 colloidal solution coated on a SnO2:F supporting member and annealed at 500 °C which is interpreted to provide for the claimed powders of titanium dioxide particles, the cited TiO2 taught at left column, page 141 as TiO2 nanoparticles, and provide for the claimed powders of water vapor sorbing nanozeolite particles taught at left column, page 141 as TS-2 clusters, reading on the claimed powders of water vapor sorbing nanozeolite particles because the cited TS-2 clusters are powders/fine particles and are nanozeolites which are structurally capable of sorbing water vapor; the claimed phrase “the metal oxide layer is produced by sintering under dry conditions powders of titanium dioxide and powders of water vapor sorbing nanozeolites, wherein the nanozeolite particles are modified by 2, and powders of water vapor sorbing nanozeolites, the cited TS-2 clusters, in which the TiO2 powders and TS-2 powders/clusters are “finely and uniformly dispersed” and have been produced by annealing at 500 °C for 30 min in air), 
 to form a microporous structure formed by sintered powders the powders of titanium dioxide and powders of water vapor sorbing nanozeolite (the claimed “sintering …to form a microporous structure formed by sintered powders the powders of titanium dioxide and powders of water vapor sorbing nanozeolite” is a product-by-process limitation requiring the claimed metal oxide layer having titanium dioxide and water vapor sorbing nanozeolites forming a microprous structure, or a structure including pores measurable in the micrometer range; the cited metal  oxide layer, recall the TiO2/TS-2 electrode component, is cited to read on the structure required by the claimed “sintering …to form a microporous structure formed by sintered powders the powders of titanium dioxide and powders of water vapor sorbing nanozeolite” because it inherently comprises a microporous structure, or a structure including pores measurable in the 2 and TS-2 particles which are annealed at 500 °C for 30 min in air).
With regard to claims 24 and 25, Kang et al. discloses wherein
an average diameter of the nanozeolite particles calculated over all of the nanozeolite particles in the metal oxide layer is in the range from 230 to 320 nm (see Fig. 1(a) and see left column, page 141 disclosing the cited TS-2 clusters as “the average size of the cylindrical TS-2 clusters was 260 nm in diameter” which is cited to read on the claimed “an average diameter of the nanozeolite particles calculated over all of the nanozeolite particles in the metal oxide layer is in the range from 230 to 320 nm” because all of the cited powders of water vapor sorbing nanozeolites, recall the TS-2 clusters, have an average particle diameter of 260 nm which is a value within the claimed range of from 230 to 320 nm)
With regard to claim 26, Kang et al. discloses wherein
an average titanium dioxide particle diameter is in the range from 3 to 30 nm (see left column, page 141 disclosing TiO2 particles of about 20nm in diameter which is cited to read on the claimed “an average titanium dioxide particle diameter is in the range from 3 to 30 nm” because it is a value within the claimed range of from 3 and 30 nm).
With regard to claim 27, the claimed phrase, “wherein the metal oxide layer is formed by depositing the titanium dioxide particles and nanozeolite particles on the support member by sputtering, screen printing or spray pyrolysis deposition” is 
With regard to claim 28, Kang et al. discloses wherein
the metal oxide layer contains finely and uniformly dispersed titanium dioxide particles and nanozeolite particles (see left column, page 140 disclosing “TS-2 particles in the mixed film electrodes”; see right column, page 141 disclosing the Jsc increases regardless of the weight percent of TS-2 is most likely explained by the enhanced light scattering due to the larger TS-2 clusters in the TiO2/TS-2 film electrode; see Experimental Section spanning left column to right column, page 140 explaining TS-2 particles and TiO2 colloids were combined in a viscous colloidal solution, coated on the SnO2:F glass by doctor blade, and then annealed; the cited titanium dioxide particles and the cited TS-2 nanozeolite particles are cited to read on the claimed “finely and uniformly dispersed” because the cited titanium dioxide particles and cited TS-2 nanozeolite particles are disclosed as being in a “mixed film electrode”, because the electrode is disclosed as a “TiO2/TS-2 film electrode” which scatters light through the film due to the larger TS-2 particles dispersed in the film, and because a process which adds TS-2 particles to a TiO2 colloid comprised colloidal solution, coats the TS-2 and TiO2 colloidal solution by doctor blade, and then anneals the film would provide for the cited titanium dioxide particles and the cited TS-2 nanozeolite 
With regard to claim 29, the claimed phrase, “wherein the sintering is performed at 450 °C for 30 minutes” is a product-by-process limitation in which the structure of the metal oxide layer is required by the phrase. As the general recitation of the generic process of “sintering is performed at 450 °C for 30 minutes” does not specifically and definitely impart a particular structure, the cited metal oxide layer of Kang et al. reads on the required structure of claim 29. Additionally, the metal oxide layer contains finely and uniformly dispersed titanium dioxide particles and nanozeolite particles (see left column, page 140 disclosing “TS-2 particles in the mixed film electrodes”; see right column, page 141 disclosing the Jsc increases regardless of the weight percent of TS-2 is most likely explained by the enhanced light scattering due to the larger TS-2 clusters in the TiO2/TS-2 film electrode; see Experimental Section spanning left column to right column, page 140 explaining TS-2 particles and TiO2 colloids were combined in a viscous colloidal solution, coated on the SnO2:F glass by doctor blade, and then annealed; the cited titanium dioxide particles and the cited TS-2 nanozeolite particles are cited to have a structure which is “finely and uniformly dispersed” because the cited titanium dioxide particles and cited TS-2 nanozeolite particles are disclosed as being in a “mixed film electrode”, because the electrode is disclosed as a “TiO2/TS-2 film electrode” which scatters light through the film due to the larger TS-2 particles dispersed in the film, and because a process which adds TS-2 particles to a TiO2 colloid comprised colloidal solution, coats the TS-2 and TiO2 colloidal solution by doctor blade, and then anneals the film would provide for the cited titanium dioxide particles and the cited TS-2 nanozeolite 
With regard to claim 30, Kang et al. discloses wherein 
the water vapor sorbing nanozeolites comprises 4% of total weight of the metal oxide layer (see Figure 2 teaching 5% which is cited to read on the claimed “comprises 4% of total weight of the metal oxide layer” because 5% total weight of the metal oxide layer provides for the cited water vapor sorbing nanozeolites to comprise, or include, 4% of total weight of the metal oxide layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (“Enhanced Photocurrent of Ru(II)-Dye Sensitized Solar Cells by Incorporation of Titanium Silicalite-2 in TiO2 Film” Bull. Korean Chem. Soc. 2002 Vol. 23, No. 1, pages 140-142) in view of Beckenbaugh et al. (U.S. Pub. No. 2007/0102040 A1).
With regard to claims 17-20, independent claim 9 is anticipated by Kang et al. under 35 U.S.C. 102(b) as discussed above. Kang et al. discloses the use of ruthenium metal complex dyes (see right column, page 140).
Kang et al. does not disclose wherein the metal ruthenium complex dye is specifically the conventional ruthenium metal complex dye of cis-bis(isothiocyanate)-bis-(2,2’-bipyridyl-4,4’-dicarboxylate)ruthenium(II)-bis(tetrabutyleammonium).
However, Beckenbaugh et al. discloses the use of metal ruthenium dyes and specifically cis-bis(isothiocyanate)-bis-(2,2’-bipyridyl-4,4’-dicarboxylate)ruthenium(II)-bis(tetrabutyleammonium (see [0058]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the dye of Beckenbaugh et al. for the dye in the device of Kang et al. because the selection of a known material based on its suitability for its intended use, in the instant case a ruthenium metal complex dye in a dye sensitized solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed December 24, 2020 have been fully considered but they are not persuasive.
Applicant points to page 1 and 2 of application ‘539 for support for “wherein the sintering is performed to provide a microporous structure formed by sintered powders of titanium dioxide and water vapor sorbing nanozeolites”.
However the cited passages in page 1 and 2 of application ‘539 discuss prior art cells and do not discuss any sintering step at all. 
Applicant contends application ‘539 includes experiments to obtain the “microstructure” form by “micro-particles having an irregular structure”. However, review of the ‘539 application does not teach any experiments to obtain “microstructure” form by “micro-particles having an irregular structure”. The specification at page 7 does not discuss or describe any microstructure or forming by micro-particles having an irregular structure. 
Applicant contends in the response that the Declaration, particularly statements 14-17 show experiments and exhibit F shows a structure and behavior difference. However, the Declaration, including statements 14-17 and exhibit F, does not evidence possession of the claimed invention including a sintering step which forms microporous structure. 
It is noted, the powders are required in the claims to be in the nanometer range. A person having ordinary skill would not readily understand sintering two particles in the nanometer range provides for a micro
Applicant argues in the response that the claimed term “water sorbing nanozeolites” is limited to the nanozeolites’ silicon to aluminum ratio. However, this argument is not persuasive. The general term “water sorbing nanozeolites” is not specifically limited to a specific silicon to aluminum ratio. The instant application does not discuss any silicon to aluminum ratio or provide any guidance to a person having ordinary skill in the art to understand the use of “water sorbing nanozeolites” is specifically limited to a specific silicon to aluminum ratio.
Applicant contends since the TS-2 of Kang has a ratio of higher than 15 which is able to absorb water in an amount less than 5% weight, it is not the claimed “water sorbing nanozeolite”. However, this argument is not persuasive. 
As applicant mentions, the TS-2 of Kang is able to absorb water but in an amount less than 5%. However, the degree of water absorbed is not claimed, not discussed in the instant specification, and not cited as limiting in the references provided in the corresponding section of the response. 
Applicant points to Exhibit F and contends hydrophilic LTA and hydrophobic ZSM-5 are different. However, the claims are not limited to hydrophilic LTA, the claims do not require “hydrophilic”, and the comparison of a specific hydrophilic LTA and hydrophobic ZSM-5 does not obviate the structure cited in Kang to read on the structure of the claimed solar cell. 
Applicant argues in the response that since N719 concentration in LTA is double that of ZSM-5, Kang does not discloses the limitations of claims 17-20. However, the rejections of the claims also do not rely or allege Kang to teach the specific dye, which is . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        February 24, 2021